Alexander, J.
Suit was brought upon an account for Sixty-Mve Dollars by Browning who recovered judgment therefor in the court of a justice of the peace, and likewise.upon appeal to the circuit court.
Among the errors assigned are: (1) striking appellant’s plea in abatement; (2) permitting appellee to amend his bill of particulars; and, (3) granting to appellee a peremptory instruction.
 The nature of the action seems not thoroughly to have been analyzed. The demand by Browning arose out of a loan or advance made by him to Gaddy for the purpose of paying a premium upon a policy of crop insurance. Although treated as an open account, the action was one for money received. There was no occasion to itemize the claim; there was only one sum or item involved.
 In view of the incident that the money advanced by Browning was to pay for insurance to be issued by a company of which he was a member, Gaddy interposed a plea in abatement raising the point of a defect in parties plaintiff. There are several reasons why the court properly struck out this plea, among which is the revelation upon the hearing upon the plea that the indebtedness was an obligation between Browning and Gaddy. Browning turned the money, advanced for Gaddy’s account, over to the company, which being fully paid, had and sought no cause of action.
*784We find no error in striking the plea in abatement nor in the granting'' of a directed verdict for appellee, in view of the uncontradicted testimony of Browning that the amount in suit had been advanced by Mm at the request of Gaddy and for Ms account and had not been repaid.
Affirmed.
Hall, J., took no part in the decision of this case.